DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
  	Regarding the non-statutory double patenting as being unpatentable over claims 1 and 3-5 of US 10,530,621 B1 in view of Lin et al (US 2018/0205520 A1) made 08/27/2020 and maintained 12/31/2020, Applicant’s request to reconsider the rejection in view of the remark filed 03/17/2021 has been considered and are persuasive and the rejection is withdrawn. 
	Applicant's arguments filed 03/17/2021 with respect to claim(s) 1, 4, and 16 have been fully considered but they are not persuasive. 	Applicant’s arguments:	Regarding amended claims 1 and 16, Applicant argues on pgs. 7-8 	(1) “Lin fails to teach that all of the plurality of user-specific subfields contain a station identifier and user-specific transmission parameters”.	(2) Lim’s priority to “Provisional Application No. 62/198,112 fails to teach, in each of the first HE-SIG-B channel and the second HE-SIG-B channel, every two user-specific subfields of the plurality of the user-specific subfields are jointly encoded in a Binary Convolutional Coding (BCC) block except a last BCC block which contains a single user-specific subfield”. 	Examiner’s response:	Regarding argument (1), Lin teaches in Fig. 12, [0058]: HE-SIGB includes a user-specific field, where both SIGB-1 and SIGB-2 each comprise user-specific subfields on each subchannel (=all of the STA ID (=station identifier) and Nsts, TxBF, STBC, MCS, and coding, or first stream index, Nsts, MCS, and coding (=transmission parameters).	Regarding argument (2), Lim teaches in Figs. 20-21, [0135], [0143]: each 20 MHz band of a plurality of 20 MHz channels of the HE-SIGB (see Fig. 19, [0133]-[0134]: two 20 MHz bands of HE-SIG B (=in each of the first HE-SIG-B channel and the second HE-SIG-B channel)) is configured in the following methods. [0136]-[0142]: 1 BCC block for every K user blocks, i.e. K=2, or first two user blocks share one BCC block, or by two users except for the last user block that does not share its BCC block with another user block 	Lim’s priority to Provisional Application No. 62/198,112 supports the above teaching on pg. 23: “Further, HE-SIG-B encoded individually per 20MHz may be transmitted in one of the following two methods. The per-20MHz encoding structure is either option 1 or option 2”. Figs. 20-21 are supported on pg. 23.		
Allowable Subject Matter
 	Claim(s) 29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	Claim 29 recites wherein the user-specific subfields of the first channel field are transmitted using a first transmission scheme, and user specific subfields of the second channel field are transmitted using a second transmission scheme different from the first transmission scheme.	Lin et al. (US 2018/0205520 A1) discloses in [0057]: the HE SIG-B uses partial duplication mode. However, Lin does not disclose claim 28 to which claim 29 is dependent on. Therefore, Lin does not et al. (US 10,219,271 B1) discloses in Fig. 17, col. 37, ll. 4-13: user-specific information appear in the same location as the flexible or fixed coded sequence and the flexible or fixed coded sequence is duplicated in its entirety in both parts of HE-SIG-B field, i.e., SIG-B part 1 (=first channel field) and SIG-B part 2 (=second channel field), in which case the user-specific fields are evenly placed in both parts. However, Hedayat does not disclose the relocated/duplicated user-specific subfields are transmitted in the first channel field and second channel field using different transmission schemes. Therefore, Hedayat does not disclose claim 29.	Lim et al. (US 2018/0070344 A1) discloses in Fig. 19, [0131]-[0133]: control information of HE-SIG B1 and HE-SIG B2 are duplicated. However, Lim does not disclose the user-specific subfields are relocated as required in claim 28 to which claim 29 is dependent on. Therefore, Lim does not disclose claim 29. 

Examiner’s Note
 	Applicant may want to incorporate claims 28 and 30 into the independent claims and specifically recite that the relocated part of the user-specific subfields of the first HE-SIG-B channel is duplicated multiple times in the second HE-SIG-B channel to overcome the rejections below.
Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



	Claim(s) 30 and 32 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claim 30 recites wherein the user-specific subfields of the first HE-SIG-B channel are duplicated in a third HE-SIG-B channel.	Based on Applicant’s amendment to change the second channel field, which corresponds to second HE-SIG-B channel in view of claim 1, to third HE-SIG-B channel, it appears second HE-SIG-B channel is different than third HE-SIG-B channel.	However, there is no support for a third HE-SIG-B channel. 	[0034], [0036], and [0038] of the original specification disclose relocated BCC blocks in other HE-SIG-B channel field are duplicated one or more times in the other HE-SIG-B channel field. Both underlined HE-SIG-B channel field are the same. According to [0029], there are only two HE-SIG-B channels when user-specific fields are relocated. Therefore, the user-specific subfield of the first HE-SIG-B channel is duplicated in the second HE-SIG-B channel because there is no third HE-SIG-B channel. 	Claim 32 recites wherein 
a first number (Nu, 1) of the plurality of the user-specific subfields arranged in the first HE-SIG-B channel is determined by a first equation Nu, 1 = [K/2], 
a second number (Nu,2) of the plurality of the user-specific subfields arranged in the second HE-SIG-B channel is determined by a second equation Nu,2 = K - [K/2], 
K is a total number of the plurality of the user-specific subfields in the HE-SIG-B field.
	There is no support for K is a total number of the plurality of the user-specific subfields in the HE-SIG-B field. 	[0066] of the original specification defines K to be users and not a total number of the plurality of the user-specific subfields in the HE-SIG-B field.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 4-6, 16, 19-20, 24, 26-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0205520 A1) in view of Lim et al. (US 2018/0070344 A1) (support can be found in the previous attached provisional application 62/198112).

Regarding claim 1, Lin discloses A transmission apparatus comprising (Fig. 28: access point): 
transmission signal generation circuitry (Fig. 28: processing unit) which, in operation, generates a transmission signal that includes a legacy preamble, a non-legacy preamble including a first high efficiency signal (HE-SIG-A) field and a second high efficiency signal (HE-SIG-B) field, and a data field (Fig. 5, [0049]-[0050]: AP transmits data using packet structure for transmission which comprises legacy preamble, non-legacy preamble including HE-SIGA and HE-SIGB, and data field), wherein 
the HE-SIG-A field indicates that an entire channel bandwidth is allocated for multiuser multiple input multiple output (MU-MIMO) transmission ([0064]-[0065]: HE-SIGA comprises indication for full bandwidth allocation for MU-MIMO transmission mode), 
the HE-SIG-B field includes a first HE-SIG-B channel and a second HE-SIG-B channel ([0058]: HE-SIGB carries SIGB-1 at odd-numbered 20 MHz and SIGB-2 at even-numbered 20 MHz), 
the HE-SIG-B field includes a plurality of user-specific subfields that are arranged equitably between the first HE-SIG-B channel and the second HE-SIG-B channel, and all of the plurality of user-specific subfields contain a station identifier and user-specific transmission parameters (Fig. 12, [0058]: HE-SIGB includes a user-specific field, where both SIGB-1 and SIGB-2 each comprise for example 2 user-specific subfields on each subchannel, where each user-specific subfields include STA scheduling information. Figs. 10a-b, [0054]: each STA scheduling information includes a STA ID and transmission parameters, i.e., Nsts, TxBF, STBC, MCS, and coding, or first stream index, Nsts, MCS, and coding), 
locations of the plurality of user-specific subfields in the HE-SIG-B field do not indicate that resources are allocated to users (Fig. 12, [0058]: HE-SIGB further includes a common field. [0052]: common field includes indication information of resource allocation. Note: it is the common field that indicates the resource allocation and not the locations of the plurality of user-specific subfields); and2Application No. 15/927,733Reply to Office Action Dated December 31, 2020
transmission circuitry (Fig. 28: interface) which, in operation, transmits the generated transmission signal ([0049]: AP transmits data using the packet structure).
Lin discloses in [0054]-[0056] that the structure of the user scheduling information in Figs. 10a-b include a tail bit used to store a 6-bit tail of a BCC; however, Lin does not disclose, but Lim discloses in each of the first HE-SIG-B channel and the second HE-SIG-B channel, every two user-specific subfields of the plurality of the user-specific subfields are jointly encoded in a Binary Convolutional Coding (BCC) block except a last BCC block which contains a single user-specific subfield (Figs. 20-21, [0135], [0143]: each 20 MHz band of a plurality of 20 MHz channels (see Fig. 19, [0133]-[0134]: two 20 MHz bands of HE-SIG B (=first HE-SIG-B channel and second HE-SIG-B channel)) of the HE-SIGB is configured in the following methods. [0136]-[0142]: 1 BCC block for every K user blocks, i.e. K=2, or first two user blocks share one BCC block, or by two users except for the last user block that does not share its BCC block with another user block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the structure of the user scheduling information, as taught by Lin, to configure for each 20 MHz band of the HE-SIG-B and share one BCC block for two users and to use the last BCC block for one user block, as taught by Lim.
Doing so allows the designer to encode the user-specific field on a group basis or per each user basis or by twos (Lim: [0138], [0141]).

Regarding claim 16, Lin discloses A transmission method comprising:
generating a transmission signal that includes a legacy preamble, a non-legacy preamble including a first high efficiency signal (HE-SIG-A) field and a second high efficiency signal (HE-SIG-B) field, and a data field (Fig. 5, [0049]-[0050]: AP transmits data using packet structure for , wherein 
the HE-SIG-A field indicates that an entire channel bandwidth is allocated for multiuser multiple input multiple output (MU-MIMO) transmission ([0064]-[0065]: HE-SIGA comprises indication for full bandwidth allocation for MU-MIMO transmission mode), 
the HE-SIG-B field includes a first HE-SIG-B channel and a second HE-SIG-B channel ([0058]: HE-SIGB carries SIGB-1 at odd-numbered 20 MHz and SIGB-2 at even-numbered 20 MHz), 
the HE-SIG-B field includes a plurality of user-specific subfields that are arranged equitably between the first HE-SIG-B channel and the second HE-SIG-B channel, and all of the plurality of user-specific subfields contain a station identifier and user-specific transmission parameters (Fig. 12, [0058]: HE-SIGB includes a user-specific field, where both SIGB-1 and SIGB-2 each comprise for example 2 user-specific subfields on each subchannel, where each user-specific subfields include STA scheduling information. Figs. 10a-b, [0054]: each STA scheduling information includes a STA ID and transmission parameters, i.e., Nsts, TxBF, STBC, MCS, and coding, or first stream index, Nsts, MCS, and coding), 
wherein locations of the plurality of user-specific subfields in the HE-SIG-B field do not indicate that resources are allocated to users (Fig. 12, [0058]: HE-SIGB further includes a common field. [0052]: common field includes indication information of resource allocation. Note: it is the common field that indicates the resource allocation and not the locations of the plurality of user-specific subfields); and2Application No. 15/927,733Reply to Office Action Dated December 31, 2020
transmitting the generated transmission signal ([0049]: AP transmits data using the packet structure).
Lin discloses in [0054]-[0056] that the structure of the user scheduling information in Figs. 10a-b include a tail bit used to store a 6-bit tail of a BCC; however, Lin does not disclose, but Lim discloses in each of the first HE-SIG-B channel and the second HE-SIG-B channel, every two user-specific subfields of the plurality of the user-specific subfields are jointly encoded in a Binary Convolutional Coding (BCC) block except a last BCC block which contains a single user-specific subfield (Figs. 20-21, [0135], [0143]: each 20 MHz band of a plurality of 20 MHz channels (see Fig. 19, [0133]-[0134]: two 20 MHz bands of HE-SIG B (=first HE-SIG-B channel and second HE-SIG-B channel)) of the HE-SIGB is configured in the following methods. [0136]-[0142]: 1 BCC block for every K user blocks, i.e. K=2, or first two user blocks share one BCC block, or by two users except for the last user block that does not share its BCC block with another user block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the structure of the user scheduling information, as taught by Lin, to configure for each 20 MHz band of the HE-SIG-B and share one BCC block for two users and to use the last BCC block for one user block, as taught by Lim.
Doing so allows the designer to encode the user-specific field on a group basis or per each user basis or by twos (Lim: [0138], [0141]).

Regarding claims 5 and 20, Lin in view of Lim discloses all features of claims 1 and 16 as outlined above. 
Lin further discloses wherein a common field that carries resource allocation information is not present in each of the first HE-SIG-B channel and the second HE-SIG-B channel ([0010]-[0012]: common field comprises information for resource unit(s) allocation. [0095]: the common field of SIGB-1 and SIGB-2 include a 4-bit bitmap indication, the bit is used to indicate whether user scheduling information is included in the current SIGB, wherein for example a value of 0 indicates that it is not included in the SIGB. [0060]: when current transmission mode is full bandwidth MU-.

Regarding claim 6, Lin in view of Lim discloses all features of claim 1 as outlined above. 
Lin further discloses wherein each of the first HE-SIG-B channel and the second HE-SIG-B channel includes a common field that carries resource allocation information ([0010]-[0012]: common field comprises information for resource unit(s) allocation. [0095]: the common field of SIGB-1 and SIGB-2 include a 4-bit bitmap indication, the bit is used to indicate whether user scheduling information is included in the current SIGB, wherein for example a value of 1 indicates that it is included in the SIGB).

Regarding claim 24, Lin in view of Lim discloses all features of claim 1 as outlined above. 
Lin further discloses wherein the first HE-SIG-B channel does not include resource allocation information for at least one user-specific subfield in the first HE-SIG-B channel ([0058]: SIGB-1 denotes odd-numbered 20MHz, i.e. first and third 20MHz indicated by RA signaling. [0071]: RA-1 is an invalid resource allocation mode and there is no subsequent user scheduling information field (=at least one user-specific subfield) that correspond to RA-1). 

Regarding claim 26, Lin in view of Lim discloses all features of claim 1 as outlined above. 
Lin further discloses wherein resource allocation information is included in the HE-SIG-B field, and the locations of the plurality of user-specific subfields in the HE-SIG-B field do not depend on locations of the resource allocation information in the HE-SIG-B field ([0051]: HE-SIG-B comprises common field for indicating resource allocation signaling and user specific field for indicating scheduling information. The resource allocation signaling are indication information of resource Note: Thus, the location of RA signaling in HE-SIG-B does not indicate the locations of the user-specific subfields).

Regarding claim 27, Lin in view of Lim discloses all features of claim 1 as outlined above. 
Lin further discloses wherein resource allocation information is included in the HE-SIG-B field ([0051]: HE-SIG-B comprises common field for indicating resource allocation signaling and user specific field for indicating scheduling information. The resource allocation signaling are indication information of resource unit(s) allocation to be read by all target STAs. Note: Thus, the location of RA signaling in HE-SIG-B does not indicate the locations of the user-specific subfields), and 
the locations of the plurality of user-specific subfields in the HE-SIG-B field are determined based on a predetermined order regardless of the resource allocation information in the HE-SIG-B field ([0051]: the resource allocation signaling are indication information of resource unit(s) allocation to be read by all target STAs. Note: Thus, the location of RA signaling in HE-SIG-B does not indicate the locations of the user-specific subfields. Figs. 14-15, 18-22, 26-27 show a numerical order (=predetermined order) of the plurality of user specific subfields starting from STA1).

Regarding claim 28, Lin in view of Lim discloses all features of claim 1 as outlined above. 
Lin does not discloses, but Lim discloses wherein a part of the user-specific subfields of the first HE-SIG-B channel are relocated to the second HE-SIG-B channel ([0147]: user-specific HE-SIGB information for a part of STAs of one 20 MHz band (=first HE-SIG-B channel) are transmitted on another 20 MHz band (=second HE-SIG-B channel). Support in provisional application 62/198,112: pg. 24: “HE-SIG-B for some STAs may be transmitted in another 20MHz”).

Doing so aligns the HE-SIG B length in both 20 MHz bands (Lim: [0147]. Support in provisional application 62/198,112: pg. 24: “to align HE-SIG-B per 20MHz”).

Regarding claim 30, Lin in view of Lim discloses all features of claim 28 as outlined above. 
Lin further discloses wherein the user-specific subfields of the first HE-SIG-B channel are duplicated in a third HE-SIG-B channel ([0057]: HE-SIGB uses partial duplication mode. Fig. 12, [0058]: HE-SIGB includes SIGB-1 at odd-numbered 20MHz, i.e., first 20MHz and third 20MHz. The user-specific subfield are identical in both the first 20MHz and third 20MHz).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.IEEE P802.11 – Wireless LANs (cited in IDS filed 02/02/2021) teaches the limitations in arguments (1) and (2). IEEE teaches on pg. 5 that Fig. 3 includes for example a 40 MHz bandwidth with two 20 MHz subbands content for HE-SIG-B, where each BCC in HE-SIG-B has an encoding structure for two users being grouped together and jointly encoded in each BCC block in the user specific section of HE-SIG-B. The user specific subfields include STA-ID and NSTS, TxBF, MCS, and coding (=user-specific transmission parameters).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478